Case 0:20-cv-62325-WPD Document 39 Entered on FLSD Docket 08/31/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  STEWART ABRAMSON, individually and
  on behalf of a class of all persons and
  entities similarly situated,

                 Plaintiff,

  vs.                                                 Case No. 0:20-cv-62325-WPD

  SIMPLE HOME 360 INC. and
  SAFE STREETS USA LLC,

             Defendants.
  ___________________________________/

                 NOTICE OF DISMISSAL AND SHOW CAUSE RESPONSE

         Plaintiff Stewart Abramson hereby provides notice of the dismissal of this action as to

  Simple Home 360 Inc. without prejudice, with each party to bear its own attorneys’ fees and costs.

         Plaintiff’s and the putative class’s claims against Simple Home are being resolved as part

  of the class action settlement in Fitzhenry, et al. v. ADT LLC, et al., Eastern District of North

  Carolina Case No. 5:19-cv-00394-BO.

                                               Respectfully Submitted,

  Dated: August 31, 2021                        /s/ Avi Kaufman
                                               Avi R. Kaufman (FL Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               Rachel E. Kaufman (FL Bar no. 87406)
                                               rachel@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Counsel for Plaintiff and the putative class




                                                  1
